Title: From Thomas Jefferson to James Madison, 26 November 1795
From: Jefferson, Thomas
To: Madison, James



Nov. 26. 95.

Your favor from Fredericksburg came safe to hand. I inclose you the extract of a letter I recieved from Mr. R. now in Richmond. Tho you will have been informed of the facts before this reaches you, yet you will see more of the subject by having different views of it presented to you. Though Marshall will be able to embarras the Republican party in the assembly a good deal, yet upon the whole, his having gone into it will be of service. He has been hitherto able to do more mischief, acting under the mask of republicanism than he will be able to do after throwing it plainly off. His lax lounging manners have made him popular with the bulk of the people of Richmond, and a profound hypocrisy with many thinking men in our country. But having come forth in the plenitude of his English principles, the latter will see that it is high time to make him known. His doctrine that the whole commercial part of the treaty (and he might have added the whole unconstitutional part of it) rests in the power of the H. of R. is certainly the true doctrine; and as the articles which stipulate what requires the consent of the three branches of the legislature, must be referred to the H. of R. for their concurrence, so they, being free agents, may approve or reject them, either by a vote  declaring that, or by refusing to pass acts. I should think the former mode the most safe and honorable. The people in this part of the country continue very firmly disposed against the treaty. I imagine the 50 negative votes comprehend the whole force of the Alexandrian party and the bigots and passive obedience men of the whole state who have got themselves into the legislature. I observe an expression in Randolph’s printed secret intimating that the President, tho’ an honest man himself, may be circumvented by snares and artifices, and is in fact surrounded by men who wish to clothe the Executive with more than constitutional powers. This when public, will make great impression. It is not only a truth, but a truth levelled to every capacity, and will justify to themselves the most zealous votaries, for ceasing to repose the unlimited confidence they have done in the measures which have been pursued.—Communicate the inclosed paper, if you please, to Mr. Giles.—Our autumn is fine. The weather mild, and intermixed with moderate rains at proper intervals. No ice yet, and not much frost. Adieu affectionately.
